Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

(Farmer Bros. Co. / Keown)

 

 

This Employment Agreement (this “Agreement”) is made and entered into as of
March 9, 2012 between FARMER BROS. CO., a Delaware corporation (the “Company”),
and MICHAEL H. KEOWN (“Keown”) who agree as follows:

1. Employment. The Company hereby employs Keown, and Keown accepts employment
from the Company, on the terms and conditions herein stated.

2. Term and Location of Employment. The term of Keown’s employment under this
Agreement will commence on March 23, 2012 or on such other date as Keown and the
Company’s Board of Directors (the “Board”) may mutually agree (the “Commencement
Date”) and shall end when terminated under Section 8 below. Keown’s principal
place of employment during the term of this Agreement shall be the Company’s
offices in Torrance, California.

3. Duties. Keown shall serve as the President and Chief Executive Officer of the
Company, reporting directly to the Board. As Chief Executive Officer, Keown
shall oversee and direct the operations of the Company including direct or
indirect supervision of management personnel of the Company, and perform such
other duties consistent with the responsibilities of Chief Executive Officer,
all subject to the direction of the Board. Keown shall devote to the Company’s
business substantially all of his working time. Service as a director of
for-profit organizations shall require approval of the Board. Keown shall be
appointed to the vacancy on the Board occasioned by Jeffrey Wahba’s resignation
therefrom.

4. Base Salary. Keown shall receive a base salary of $475,000 per annum, payable
in accordance with the Company’s normal payroll practices. The annual base
salary amount shall be reviewed each year by the Company and may be adjusted
upward or downward by the Company from time to time but shall not be reduced
below $475,000 per annum.

5. Bonuses.

A. Keown shall be entitled to participate in the Company’s 2005 Incentive
Compensation Plan or any successor plan (“Plan”) each year, commencing with the
Company’s 2012 fiscal year, so long as the Plan remains in effect and one or
more of the Company’s other executive officers who are full-time Company
employees (“Senior Executives”) also participate. Under the terms of the Plan,
the Compensation Committee of the Board will, in its discretion, determine the
Performance Criteria, as defined in the Plan, and all other variables by which
Keown’s bonus for such year under the Plan will be measured. The Target Award,
as defined in the Plan, shall be an amount equal to one hundred percent
(100%) (the “Applicable Percentage”) of Keown’s base annual salary, except that
the Applicable Percentage for fiscal 2012 shall be reduced pro rata for the
period July 1, 2011 to the Commencement Date. If Keown is employed by the
Company on June 30, 2012, Keown shall be entitled to a bonus for fiscal 2012 of
$475,000 reduced pro-rata for the period July 1, 2011 to the Commencement Date
(a “Guaranteed Bonus”) subject to the condition that his employment is not
terminated by the Company for “Cause” or by his resignation without “Good
Reason,” as those terms are defined in Sections 8A and 8B below, prior to the
date the Compensation Committee takes final action on bonuses for Senior
Executives under the Plan for fiscal 2012. If Keown is employed by the Company
on June 30, 2013, Keown shall be entitled to a bonus (a “Guaranteed Bonus”) for
fiscal 2013 equal to one-third (1/3) of his Target Award for fiscal 2013 under
the Plan subject to the condition that his employment is not terminated by the
Company for “Cause” or by his resignation without “Good Reason,” as these terms
are



--------------------------------------------------------------------------------

defined in Sections 8A and 8B below, prior to the date the Compensation
Committee takes final action on Plan bonuses for Senior Executives for fiscal
2013. “Performance Criteria,” as defined in the Plan, for Keown’s fiscal 2012
Target Award shall be determined by the Compensation Committee after the
Commencement Date.

B. Keown’s participation in the Plan is subject to all Plan terms and
conditions, provided that any conflict between the provisions of the Plan and
this Section 5 shall be governed by the latter. Under the terms of the Plan, no
bonus is earned until awarded by the Compensation Committee after completion of
the fiscal year, and the Compensation Committee may, in its discretion, reduce,
entirely eliminate or increase the bonus indicated by the Performance Criteria
and other Plan factors. The provisions of the Plan notwithstanding, if after the
end of a fiscal year and before the Compensation Committee takes final action on
Plan bonuses for Senior Executives for the preceding fiscal year, Keown’s
employment is terminated without “Cause” or he resigns with “Good Reason,” as
those terms are defined in Sections 8A and 8B below, Keown will receive a bonus
under Section 9C(iv) below for the preceding fiscal year in an amount computed
by application of Keown’s Performance Criteria to his Target Award for such
fiscal year, but not less than the Guaranteed Bonus, if any, for such fiscal
year. The Guaranteed Bonuses are not subject to alteration by the Board or
Compensation Committee; Keown acknowledges receipt of a copy of the Plan.

6. Equity Awards

A. Awards. In accordance with the provisions of the Farmer Bros. Co. 2007
Omnibus Plan (the “2007 Omnibus Plan”), on the Commencement Date or, if such day
falls within a regular blackout period under the Company’s Insider Trading
Policy (“Blackout Period”), on the first business day following the end of such
Blackout Period (the “Award Date”), the Company will make following equity
awards to Keown: (i) fifteen thousand (15,000) shares of restricted stock
(“Restricted Stock Award”); (ii) seventy thousand (70,000) non-qualified stock
options with a seven (7) year term at an exercise price equal to the closing
price of the Company’s common stock on the grant date (“Option Award”); and
(iii) such number of shares of restricted stock equal to One Hundred Seventy
Five Thousand Dollars ($175,000) divided by the closing price of the Company’s
common stock on the Award Date (“Additional Restricted Stock Award” and,
together with the Restricted Stock Award and Option Award, the “Awards”).

B. Public Information. Notwithstanding the foregoing, the timing of the Awards
will be delayed during such period as there exists, in the opinion of the
Company’s counsel, material information concerning the Company which has not
been publicly disclosed.

C. Vesting. Provided Keown is then employed by the Company, the Awards will vest
as follows: (i) the Restricted Stock Award will vest in its entirety on the
third anniversary of the Award Date; (ii) the Option Award will vest ratably
over three years on each anniversary of the Award Date; and (iii) the Additional
Restricted Stock Award will vest fifty-eight percent (58%) on the first
anniversary of the Award Date and forty-two percent (42%) on the second
anniversary of the Award Date; provided, however, the vesting of the Awards will
be accelerated in the case of death, “Permanent Incapacity,” termination of
employment for other than “Cause,” or resignation for “Good Reason,” as such
terms are defined below.

D. Award Agreements. The Awards will be evidenced by a Grant Notice and Stock
Option Agreement or Grant Notice and Restricted Stock Agreement, as applicable,
to be consistent with this Section 6 and in the Company’s usual form.

 

2



--------------------------------------------------------------------------------

7. Benefits

A. The Company will provide to Keown all benefits and perquisites provided by
the Company from time to time to its Senior Executives, subject to the
eligibility requirements and the terms and conditions of the benefit plans and
perquisite policies. For the avoidance of doubt, Keown’s benefit package
includes twenty-five (25) paid days off per contract year (i.e., the year ending
on each anniversary of the Commencement Date) notwithstanding that the Company’s
paid days off policy currently would provide fewer days and excludes
participation in the Company’s defined benefit pension plan which has been
frozen. Other included benefits and perquisites presently consist of group
health insurance (PPO or HMO), life insurance, 401(k) plan, employee stock
ownership plan, cell phone, company credit card, expense reimbursement and an
automobile allowance. Not all of the foregoing benefits are 100% Company paid.

B. Keown shall be entitled to participate in the 2007 Omnibus Plan or any
successor plan as administered by the Compensation Committee. The Awards
pursuant to Section 6A are in lieu of any other awards under the 2007 Omnibus
Plan in fiscal 2012. Thereafter, Keown shall be entitled to such future grants
under the 2007 Omnibus Plan or any successor plan as are awarded to him by the
Compensation Committee in its discretion.

C. The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.

D. The Company shall pay the following expenses related to Keown’s relocation to
Southern California:

(i) Reasonable moving and storage expenses;

(ii) Two (2) house hunting trips for Keown’s spouse;

(iii) Weekly commuting by Keown between Los Angeles and Denver for up to six
(6) months from the Commencement Date until Keown and his family relocate from
Colorado;

(iv) Housing allowance of $5,000 per month for up to six (6) months from the
Commencement Date while Keown is in non-owned housing; and

(v) Reimbursement for the brokerage commissions, customary title and escrow
charges, and local transfer taxes incurred in connection with the sale of his
Colorado home, subject to a cap of six percent (6%) of the selling price of the
home.

All reimbursements pursuant to this Section 7D will be made against submitted
supporting documentation except that the $5,000 monthly housing allowance is a
fixed amount, not a reimbursement of incurred expenses. In addition to the
foregoing, the Company shall pay to Keown prior to April 15, 2013 a “gross up”
amount determined by the following formula:

First, determine a gross up percentage as follows: Gross up percentage equals
Keown’s combined effective federal and state marginal tax rate (“tax rate”)
divided by (1.0 minus the tax rate).

Next, multiply the gross up percentage by the aggregate amount of the taxable
relocation expenses to determine the gross up amount.

 

3



--------------------------------------------------------------------------------

Keown and the Company shall cooperate reasonably with one another in determining
the gross up amount. In the event Keown resigns his employment with the Company
without “Good Reason,” as defined in Section 8B, within two (2) years of the
Commencement Date, Keown shall reimburse the Company for a prorated portion of
the relocation expenses, including the gross up amount, paid by the Company to
Keown pursuant to this Section 7D within thirty (30) days after his effective
resignation date, which prorated portion shall be determined by multiplying such
expenses by a fraction the numerator of which is the number of days remaining
after the effective resignation date to the second anniversary of the
Commencement Date and the denominator of which is 730.

8. Termination

A. Keown’s employment is terminable by the Company for good and sufficient cause
(“Cause”), which shall consist only of: (i) a repeated refusal to follow
reasonable directions from the Board after a written warning; (ii) a material
breach of any Keown fiduciary duty of loyalty to the Company (a breach involving
dishonesty or personal gain shall be deemed material regardless of the amount
involved); (iii) conviction of a felony; (iv) commission of a willful violation
of any law, rule or regulation involving moral turpitude and which the Board
reasonably determines has adversely affected or will likely adversely affect the
Company’s reputation; (v) commission of a willful or grossly negligent act,
omission or course of conduct which has a material adverse effect on the
Company; or (vi) commission of a material breach by Keown of this Agreement
(other than any breach addressed by (i)-(v) above) which breach, if curable, is
not cured within a reasonable time after written notice from the Board
describing the nature of the breach in reasonable detail.

B. Keown’s employment shall terminate upon Keown’s resignation, with or without
“Good Reason,” as defined below, death or Permanent Incapacity. “Permanent
Incapacity” shall be deemed to have occurred if Keown has been unable to perform
substantially all of his employment duties under Section 3 on a substantially
full time basis by reason of a mental or physical condition for a period of
ninety (90) consecutive days or for more than one hundred eighty days (180) in
any period of three hundred sixty-five (365) consecutive days.

“Good Reason” shall consist only of (i) the Company’s material breach of this
Agreement, (ii) a material reduction in Keown’s responsibilities, duties or
authority, or (iii) a material relocation of Keown’s principal place of
employment more than fifty (50) miles from the Company’s offices in Torrance,
California; provided, however, that any such condition in subsections
(i) through (iii) shall not constitute “Good Reason” unless both (x) Keown
provides written notice to the Company describing the condition claimed to
constitute Good Reason in reasonable detail within ninety (90) days of the
initial existence of such condition, and (y) the Company fails to remedy such
condition within thirty (30) days of receiving such written notice thereof; and
provided, further, that in all events the termination of Keown’s employment with
the Company shall not be treated as a resignation for “Good Reason” unless such
resignation occurs not more than one (1) year following the initial existence of
the condition claimed to constitute “Good Reason.”

C. Keown’s employment shall terminate at the election of the Company at any time
without Cause.

D. The termination of Keown’s employment for any reason shall constitute Keown’s
resignation from (i) the Board of Directors of the Company; (ii) any director,
officer or employee position Keown has with the Company or any of its
subsidiaries; and (iii) all fiduciary positions Keown holds with respect to any
employee benefit plans or trusts established by the Company. Keown agrees that
this Agreement shall serve as written notice of resignation in the foregoing
circumstances.

 

4



--------------------------------------------------------------------------------

9. Payments upon Termination. The following amounts are payable upon termination
of Keown’s employment, as applicable:

A. In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and unused paid days off (subject to the Company’s paid
days off policy).

B. If termination is due to Keown’s death or Permanent Incapacity, the Company
shall also pay to Keown upon termination an additional lump sum severance amount
equal to Keown’s Target Award under Section 5 for the fiscal year in which
termination is effective prorated for the partial fiscal year ending on the
effective termination date; and, if the termination is due to death or Permanent
Incapacity and occurs after the end of a fiscal year but before the Compensation
Committee takes final action on Plan bonuses for Senior Executives for the
preceding fiscal year, the Company will pay to Keown a bonus for the preceding
fiscal year in an amount computed by application of Keown’s Performance Criteria
to his Target Award for such fiscal year, but not less than the Guaranteed
Bonus, if any, for such fiscal year.

C. If termination occurs at the election of the Company without Cause or by
Keown’s resignation for Good Reason, Keown will receive as severance:

(i) base salary continuation at the rate in effect on the date of termination
for a period of eighteen (18) months if such termination is effective prior to
July 1, 2014 or for a period of twelve (12) months if such termination is
effective after June 30, 2014;

(ii) partially Company-paid COBRA coverage under the Company’s health care plan
for himself and his spouse for one (1) year after the effective termination date
(the Company will pay the same percentage of the coverage cost that it would
have paid had Keown’s employment not terminated);

(iii) an amount equal to Keown’s Target Award under Section 5 for the fiscal
year in which the date of termination is effective prorated for the partial
fiscal year ending on the effective termination date; and

(iv) such bonus amounts, if any, as are payable under Section 5B.

Keown is not obligated to seek other employment as a condition to receipt of the
payments called for by this Section 9C, and Keown’s earnings, income or profits
from other employment or business activities after termination of his employment
shall not reduce the Company’s payment obligations under this Section 9C.
Subject to Section 9D and Section 13J(ii), the amount referred to in clause
9C(i) above shall be paid in installments in accordance with the Company’s
standard payroll practices commencing in the month following the month in which
Keown’s Separation from Service occurs, and the amount referred to in clause
9C(iii) above shall be paid in a lump sum within thirty (30) days after the end
of the Company’s fiscal year in which Keown’s Separation from Service occurs.
The amount referred to in clause 9C(iv) shall be paid in a lump sum within
thirty (30) days after the Compensation Committee takes final action on Plan
bonuses for Senior Executives for the preceding fiscal year. As used herein, a
“Separation from Service” occurs when Keown dies, retires, or otherwise has a
termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.
Salary continuation payments shall commence, and the additional severance
amounts shall be paid, only when the release required by Section 9D below has
become effective.

 

5



--------------------------------------------------------------------------------

D. As conditions to receiving the applicable payments under Section 9C above,
Keown must execute and deliver to the Company within twenty-one (21) days
following the termination of his employment (or such longer period as may be
required under applicable law) a general release of claims against the Company
other than claims to the payments called for by this Agreement, such release to
be in form and content substantially as attached hereto as Exhibit A, and said
release shall have become effective under applicable laws, including the Age
Discrimination in Employment Act of 1967, as amended and Keown must not
materially breach Section 11.

E. All benefits other than the entitlement to payments under Section 9C shall
terminate automatically upon termination of Keown’s employment except to the
extent otherwise provided in the Company benefit plans or by law.

F. Except as provided in this Section 9 or by applicable Company benefit plans
or laws, Keown shall not be entitled to any payments of any kind in connection
with the termination of his employment by the Company.

10. Employee Handbook and Company Policies. So long as he is employed by the
Company, Keown shall comply with, and shall be entitled to rights as set forth
in the Company’s Employee Handbook which may be revised from time to time and
other Company policies as in effect and communicated to Keown from time to time.
In the event that there is a conflict or contradiction between the contents of
the Employee Handbook or other such Company policies and the provisions of this
Agreement, then the provisions of this Agreement will prevail.

11. Confidential Information, Intellectual Property

A. Keown acknowledges that during the course of his employment with the Company,
he will be given or will have access to non-public and confidential business
information of the Company which will include information concerning pending or
potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act. Keown covenants and agrees that during and after the term of his
employment by the Company he will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the Board.

B. Keown further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company who was a customer or was
contacted or solicited by the Company at any time during the last one hundred
eighty (180) days of Keown’s employment with the Company (the “window period”)
to cease doing business with, or not to do business with, the Company or
(ii) any person employed by the Company at any time during the window period to
leave the Company.

C. The Company and Keown agree that the covenants set forth in this Section 11
are reasonably necessary for the protection of the Company’s Confidential
Information and that a breach of the foregoing covenants will cause the Company
irreparable damage not compensable by monetary damages, and that in the event of
such breach or threatened breach, at the Company’s election, an action may be
brought in a court of competent jurisdiction seeking a temporary restraining
order and a

 

6



--------------------------------------------------------------------------------

preliminary injunction against such breach or threatened breach notwithstanding
the arbitration and reference provisions of Section 13F below. Upon the court’s
decision on the application for a preliminary injunction, the court action shall
be stayed and the remainder of the dispute submitted to arbitration or reference
under Section 13F. The prevailing party in such legal action shall be entitled
to recover its costs of suit including reasonable attorneys’ fees.

D. The Company shall own all rights in and to the results, proceeds and products
of Keown’s services hereunder, including without limitation, all ideas and
intellectual property created or developed by Keown and which is related to
Keown’s employment.

12. Integration with Change in Control Severance Agreement. If Keown becomes
eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently herewith, the benefits provided by Section 4 of
that Agreement shall be in lieu of, and not in addition to, the benefits
provided by Section 9C of this Agreement.

13. Miscellaneous

A. This Agreement and the Change in Control Severance Agreement and
Indemnification Agreement entered into concurrently herewith contain the entire
agreement of the parties on the subject of Keown’s employment by the Company,
all prior and contemporaneous agreements, promises or understandings being
merged herein. This Agreement can be modified only by a writing signed by both
parties hereto.

B. Keown cannot assign this Agreement or delegate his duties hereunder. Subject
to the preceding sentence, this Agreement shall bind and inure to the benefit of
the parties hereto, their heirs, personal representatives, successors and
assigns.

C. No waiver of any provision or consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the party to be
bound and then only to the specific purpose, extent and instance so provided.
This Agreement may be executed in counterparts (and by facsimile signature),
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

D. Each party shall execute and deliver such further instruments and take such
other action as may be necessary or appropriate to consummate the transactions
herein contemplated and to carry out the intent of the parties hereto.

E. This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.

F. (i) All disputes arising under or in connection with this Agreement, shall be
submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS/Endispute (“JAMS”) or successor
organization, for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge. Except as may
be otherwise provided herein, the arbitration shall be conducted under the
California Arbitration Act, Code of Civil Procedure 1280 et seq. The parties
shall have the discovery rights provided in Code of Civil Procedure 1283.05 and
1283.1. The arbitration hearing shall be commenced within ninety (90) days after
the selection of an arbitrator by mutual agreement or, absent such mutual
agreement, the filing of the application with JAMS by either party hereto, and a
decision shall be rendered by the arbitrator within thirty (30) days after the
conclusion

 

7



--------------------------------------------------------------------------------

of the hearing. The arbitrator shall have complete authority to interpret this
Section 13F and to render any and all relief, legal and equitable, appropriate
under California law, including the award of punitive damages where legally
available and warranted. The arbitrator shall award costs of the proceeding,
including reasonable attorneys’ fees and the arbitrator’s fee and costs, to the
party determined to have substantially prevailed. Judgment on the award can be
entered in a court of competent jurisdiction.

(ii) The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Los Angeles County Superior Court as a regular non-jury civil action
except that a former California Superior Court Judge selected by the parties or
by JAMS, as hereinabove provided, shall be appointed as referee to try all
issues of fact and law, without a jury, pursuant to California Code of Civil
Procedure §638 et seq. The parties hereto expressly waive a trial by jury.
Judgment entered on the decision of the referee shall be appealable as a
judgment of the Superior Court. The prevailing party shall be entitled to
receive its reasonable attorneys’ fees and costs from the other party.

G. Payments to Keown are subject to payroll deductions and withholdings if and
to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Keown for disability under
governmental or Company paid disability insurance programs. Payments to Keown
under Section 9C are conditioned upon his continuing compliance with Sections
11A and 11B.

H. All provisions of this Agreement which must survive the termination of this
Agreement to give them their intended effect shall so survive.

I. If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.

J. (i) It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Keown to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Keown.

(ii) Notwithstanding any provision of this Agreement to the contrary, if Keown
is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Keown’s Separation from Service, Keown
shall not be entitled to any payment or benefit pursuant to Section 9C until the
earlier of (i) the date which is six (6) months after Keown’s Separation from
Service for any reason other than death, or (ii) the date of Keown’s death. Any
amounts otherwise payable to Keown upon or in the six (6) month period following
Keown’s Separation from Service that are not so paid by reason of this
Section 13J(ii) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Keown’s Separation from Service (or, if earlier, as soon as practicable, and in
all events within thirty (30) days, after the date of Keown’s death). The
provisions of this Section 13J(ii) shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Code Section 409A.

 

8



--------------------------------------------------------------------------------

(iii) To the extent that any benefits pursuant to Section 9C(ii) or
reimbursements pursuant to Section 7 are taxable to Keown, any reimbursement
payment due to Keown pursuant to such provision shall be paid to Keown on or
before the last day of Keown’s taxable year following the taxable year in which
the related expense was incurred. The benefits and reimbursements pursuant to
such provisions are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Keown receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Keown receives in any other taxable year.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:     FARMER BROS. CO.,     a Delaware corporation     By:  

/s/ Jeffrey A. Wahba

      Jeffrey A. Wahba       Interim Co-Chief Executive Officer and      
Treasurer and Chief Financial Officer KEOWN:        

/s/ Michael H. Keown

    Michael H. Keown

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

(FARMER BROS. CO./ KEOWN)]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

 

 

I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective             , 20        (the “Separation Date”). The Company has
agreed that if I choose to sign this Agreement, the Company will pay me
severance benefits (minus the standard withholdings and deductions) pursuant to
the terms of the Employment Agreement entered into as of March 9, 2012 between
myself and the Company. I understand that I am not entitled to this severance
payment unless I sign this Agreement. I understand that in addition to this
severance, the Company will pay me all of my accrued salary and paid days off,
to which I am entitled by law regardless of whether I sign this release.

In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 11A and
11B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, stockholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company.

I accept and agree to the terms and conditions stated above:

 

 

Michael H. Keown

[EXHIBIT A]